Citation Nr: 1331821	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for chronic muscular strain of the left trapezius with acromioclavicular joint bursitis, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran had active duty service from January 1994 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  The Veteran requested a hearing in his substantive appeal, but withdrew the request in September 2011. 

In March 2012, the RO awarded a 20 percent disability for the left shoulder disability.  In May 2012 and June 2013, the RO awarded temporary total ratings for postoperative convalescence from February 24, 2012 through September 30, 2012.  Beginning October 1, 2012, the 20 percent left shoulder disability rating resumed.  The decision below addresses the 20 percent schedular rating.

A review of the Virtual VA paperless claims processing system shows that updated VA treatment records through June 2013 are of record.  The RO considered these treatment records in a June 2013 Supplemental Statement of the Case.  

VA treatment records from June 2013 indicate that the Veteran has had scar pain from left shoulder surgery.  This raises the question of entitlement to service connection for post-operative scarring.  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by complaints of pain and occasional flare-ups of sharp pain; functional loss equating to limitation of left arm motion to midway between side and shoulder level is not demonstrated.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An August 2008 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The January 2009 letter informed the Veteran that an increase in his left shoulder disability may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  These letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the January 2009 letter was not received prior to the initial November 2008 RO adjudication, he had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  In addition, he was afforded September 2008 and December 2011 VA examinations to assess the severity of his service-connected left shoulder disability.  Although the Veteran had surgery in February 2012, there is no indication that the Veteran's left shoulder disability was any worse after his convalescence period.  

The Board notes that VA treatment records from March 2009 reflect that the Veteran was authorized to have private physical therapy treatment.  However, he has not submitted any information about such private treatment and it is unclear whether he actually underwent private treatment.  (See December 2009 substantive appeal).  He was specifically notified about the evidence considered in his appeal in the October 2009, April 2010, March 2012, and June 2013 statement and supplemental statements of the case.  He has not identified any outstanding private treatment records in light of these notices.  Since it is unclear whether the Veteran actually had the authorized private therapy, a remand to obtain these records is not necessary.  38 C.F.R. § 3.159(c)(1) and (d).

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The shoulder disability may be rated for limitation of motion of the arm under Diagnostic Code 5201.  The record indicates that the Veteran is left-hand dominant.  Under that code, for the left shoulder (dominant), a 20 percent rating is warranted for limitation of motion at shoulder level, a 30 percent rating for limitation midway between side and shoulder level, and a 40 percent rating for limitation to 25 degrees from the side. 

The Board notes that normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.

The Veteran filed his claim for increase in August 2008.  In September 2008, he underwent a VA examination.  He complained about a generalized ache in his left shoulder.  He had occupational impairment at his last job from lifting activities, but recently changed jobs and did not have any more impairment.  He described pain occurring upon repetitive use.  Clinical examination showed tenderness to tapping over the acromioclavicular joint with percussion.  Internal and external rotation was to 90 degrees.  Flexion and abduction were to 170 degrees with pain beginning at 90 degrees.  He had full strength.  The examiner assessed chronic shoulder strain of the trapezius and acromioclavicular and glenohumeral joints and degenerative arthritis with subacromial bursitis confirmed on X-ray.  He further commented that the Veteran would lose between 10 and 15 degrees motion with repetitive movement flares.   

In his December 2008 notice of disagreement, the Veteran stated that he wanted a 20 percent rating to be eligible for vocational rehabilitation to expand his occupational capabilities.  

In January 2009, the Veteran initially sought VA primary care treatment.  He related his left shoulder history.  He was performing self directed physical therapy and obtained pain relief from over-the-counter medications.  He reported occasional numbness in his left hand upon holding up his left arm.  Clinical examination showed tenderness over his left anterior shoulder line, trapezius, and supraspinatous.  He had pain with motion.  Neurological examination showed hypo-reflexes for both arms with intact light touch.  The examiner noted the September 2008 x-rays and assessed a history of degenerative arthritis of the left shoulder.  

March 2009 VA treatment records show that the Veteran had occupational interference due to his left shoulder.  He was referred for physical therapy. 

In March 2010, the Veteran had another VA examination.  He complained about daily aching pain.  He also had severe flare-ups three to five times per week, precipitated by repetitive motion and lifting.  Range of motion was limited for more than 50 percent during flare-ups.  However, he had not missed work.  Activities of daily living were limited insofar as he could not lift objects over 20 pounds overhead.  Clinical examination showed marked tightness and tenderness of the trapezius with anterior discomfort.  Flexion was to 110 degrees; abduction to 95 degrees; external rotation to 90 degrees; and internal rotation to 45 degrees.  Repetitive motion testing increased pain without decreasing the range of motion.  Range of motion was limited by pain and on repetition by additional fatigue, weakness, and lack of endurance.  

In December 2011, VA reexamined the Veteran.  Recent MRI study showed rotator cuff tendonitis.  He was on a waiting list for arthroscopic subacromial decompression.  He complained about 4-5/10 daily pain which flared to 7-8/10.  He had some weakness and intermittent loss of motion.  Because of flare-ups, he had missed about 3 days of work over the past year.  He tried to modify his assignments to prevent flare-up episodes.  Flexion and abduction were to 180 degrees with pain beginning at 90 degrees.  The examiner determined that the Veteran did not have additional limitation following repetitive testing and stated that function was limited due to pain.  He commented that the Veteran had full strength in his left arm and that there was no history of recurrent dislocation or any additional impairment of the clavicle or scapula to include malunion, nonunion, or dislocation.  The examiner assessed rotator cuff tendonitis.  

VA records reflect that the Veteran underwent arthroscopic subacromial decompression in February 2012.  VA treatment records from June and September 2012 reflect that the Veteran continued to have physical therapy.  Although he reported that his pain was under control in September 2012, a November 2012 entry reflects that the Veteran had tried to return to work following the surgery, but left due to shoulder pain.  Specifically, he complained about neck stiffness upon lifting and sharp pain in front of the shoulder.  He had an unspecified limitation of active ROM.  The examiner assessed shoulder pain with strong components of biceps tendonitis and associated muscle spasm surrounding the shoulder and neck.  

The most recent VA treatment records from June 2013 reflect the Veteran complained about having scar pain.  The examiner did not observe a gross deformity upon musculoskeletal examination.  The Veteran exhibited a full ROM in all planes with tenderness in extremes of flexion and internal rotation.  The examiner commented that the shoulder pain appears likely related to a local reaction from scarring and is not related to active ROM.  She placed a dermatology referral.  

As noted above, the left shoulder disability has been rated as 20 percent disabling under DC 5201.  38 C.F.R. § 4.71a, DC 5201.  A 20 percent rating is warranted for limitation of motion at shoulder level, a 30 percent rating for limitation midway between side and shoulder level, and a 40 percent rating for limitation to 25 degrees from the side.  Id.

On multiple occasions throughout the pendency of the appeal, the Veteran did not demonstrate the requisite limitation of motion for a rating in excess of 20 percent.  Clinical examinations from September 2008, March 2010, December 2011, and June 2013 reflect that the Veteran had a near full range of motion and his primary functional impairment was pain, which began at approximately 90 degrees.  Notably, the Veteran had flare-up episodes.  Reading the September 2008 and March 2010 examiners' comments in the broadest terms possible may suggest that during flare ups he had flexion to 75 degrees and 55 degrees, respectively.   However, these assessments were not made during clinical examination.  The September 2008 VA examiner referenced "overall range of motion" and it was ambiguous as to whether he meant motion where pain starts or complete incapability of movement from that point onward.  The March 2010 examiner relied on the Veteran's self reports and it is unclear whether he meant half of expected 180 degree range of motion or half of his limited 110 degree range of motion.  These reports must also be considered in light of the additional range-of-motion studies demonstrating much greater movement.  For these reasons, the evidence to support an increased rating based upon flare-ups is not persuasive.  

In sum, the Board has considered the functional impairment due to the flare-ups.  Viewing the functional impairment in light of the additional and contemporaneous range-of-motion studies demonstrating much greater movement, an increased rating is not warranted based upon these functional complaints and assessments alone.  DeLuca, 8 Vet. App. at 206 -07; 38 C.F.R. §§ 4.40 and 4.45.

In sum, considering all the probative medical evidence of record, the Board finds that the Veteran does not have functional losses equating to limitation of motion of the left arm to midway between side and shoulder level such that a higher rating would be warranted.  38 C.F.R. § 4.71a, DC 5201.  

The Board has also considered additional potentially relevant diagnostic codes.  Schafrath, 1 Vet. App. 589; 38 C.F.R. § 4.71a, DCs 5200, 5202, and 5203.  Ankylosis, recurrent dislocation of humerus or scapula, or malunion of humerus or scapula, have not been demonstrated.  See December 2011 VA examination report.  Consequently, the preponderance of the evidence is against the award of an increased rating for a left shoulder disability.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left shoulder disability is fully contemplated by the rating criteria.  The symptoms include pain and reduced motion.  The degree of disability exhibited for the left shoulder is contemplated by the rating schedule.  It is not productive of frequent hospitalizations or marked interference with employment.  The Board notes that the Veteran recently left his job due to shoulder pain.  However, it appears his prior job necessitated frequent overhead physical activity and does not suggest any extraordinary symptoms beyond the schedular criteria, such as a left shoulder disability interfering with a sedentary occupation.  The assigned rating fully contemplates occupational interference from diminished use of the left arm.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration of the Veteran's increased rating claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

It appears the Veteran left his job in November 2012 and recently started a vocational program.  (See VA treatment records from November 2012 and June 2013).  He does not otherwise assert that his left shoulder disability precludes gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for a left shoulder disability is denied.   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


